HOLMES, Judge
(concurring specially).
I agree with the conclusion of the learned and distinguished trial judge that the 1951 proceeding is not res judicata to the present proceeding.
I further find that the result reached by the trial court is supported by the evidence heard by the trial court. However, the trial court’s finding does conclude that Dock Moore’s illegitimate children had no interest in the land. Therefore, I find these persons must be appropriately before the trial court before such a result can be reached. Put another way, Dock’s illegitimate children are, in this instance, indispensable parties under A.R.C.P. rule 19. In an equitable proceeding, to construe a will, all persons having material interests, legal or equitable, in the subject matter of the suit must be made parties. Kirkley v. Bailey, 282 Ala. 115, 209 So.2d 398 (1968). I should, however, not be understood as finding that these persons do in fact have any interest, only that they must be given an opportunity to be before the court to properly present any contentions they may have.